Citation Nr: 0521509	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-24 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to restoration of a 100 percent rating for 
service-connected prostate cancer, to include the question of 
whether an increased rating is warranted from the current 40 
percent rating.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Milwaukee, Wisconsin Regional Office (RO) of the Department 
of Veterans Affairs (VA), which reduced the veteran's 100 
percent rating for his service-connected prostate cancer to 
40 percent, effective January 1, 2003.  

In a March 2002 rating decision, the RO initially granted 
service connection for residuals of prostate cancer, and 
assigned a 100 percent rating.  

The veteran's claim was remanded in July 2004.  


FINDINGS OF FACT

1.  The veteran underwent seed implantation surgery for 
prostate cancer in November 2000; since that time, he has not 
had any additional therapy for his prostate cancer.  

2.  The veteran was assigned a 100 percent rating for his 
service-connected prostate cancer in a March 2002 rating 
decision; in an October 2002 rating decision, the RO reduced 
the veteran's 100 percent rating to 40 percent, effective 
January 1, 2003.  

3.  The evidence of record at the time of the reduction of 
the 100 percent rating for residuals of prostate cancer 
showed that there were no local recurrences or malignancies 
of the prostate cancer.

4.  Residuals of the veteran's prostate cancer include sexual 
dysfunction and minimal urine leakage; however, the veteran 
does not wear incontinence pads.  

5.  The veteran does not have kidney dysfunction from his 
prostate cancer operation, and has not had a diastolic blood 
pressure reading of 120.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent rating for 
residuals of prostate cancer have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), (i), 
3.344(c), 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2004).

2.  The criteria for a rating in excess of 40 percent for the 
residuals of prostate cancer have not been met. 38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, 
Diagnostic Codes 7527, 7528 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a letter dated August 2004, VA informed the 
veteran what evidence he would have to submit in order to 
prove his claim.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In the August 2004 
letter, VA informed the veteran that it would get such things 
as relevant records from any Federal agency, including 
medical records from VA hospitals.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The August 
2004 letter told the veteran to give the RO enough 
information about his records so that it could request them 
from the person or agency that had them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Even though the August 2004 letter did not 
specifically request that the veteran provide any evidence in 
his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), the general instructions in this 
letter clearly implied that the veteran should prosecute his 
appeal by assisting in this fashion.  Furthermore, VA has 
consistently asked the veteran for information about where 
and by whom he was treated for his condition, and the veteran 
has stated that his treatment has been at the VA Medical 
Center in Madison and from Drs. G, K, and P.  Furthermore, 
the veteran has not contended that he was prejudiced by the 
RO's phrasing of the request in the August 2004 letter.  
Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 
2005).    

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in October 2002, it is determined that he is not 
prejudiced by such failure.  VA has consistently asked the 
veteran for information about where and by whom he was 
treated for his prostate cancer and residuals therefrom 
throughout the more than 2 years that his claim has been 
adjudicated.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the August 2004 VCAA letter.  Following that 
letter, the development of the claim continued, and, in 
January 2005, the claim was reviewed and the veteran was sent 
a supplemental statement of the case.  As a result, the 
veteran was provided the required notices and he was afforded 
an opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Bernard v. Brown, 
4 Vet.App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Background

On November 21, 2000, the veteran underwent a seed 
implantation operation to treat his prostate cancer at the 
Swedish Medical Center.  

In a March 2002 rating decision, the RO grated the veteran 
service connection for prostate cancer and assigned a 100 
percent rating effective July 24, 2001.  

The veteran underwent a VA examination in April 2002.  It was 
noted that the veteran had 115 seeds implanted in the Fall of 
2000.  The veteran stated that he had not had any other 
particular therapy for his prostate cancer.  He stated that 
since the time of the implant, he had had some impotence 
which had been refractory to medical therapy.  Besides that, 
the veteran had been going to his physician for follow-up 
visits every 4 months, and had been receiving a clean bill of 
health.  The veteran was taking Flomax.  

It was noted that the veteran was retired.  He denied any 
lethargy, weakness, anorexia, or weight loss or gain.  He did 
complain of a slow urinary stream since his diagnosis of 
prostate cancer.  He denied any dysuria.  He denied any 
incontinence.  He had not had any recurrent urinary tract 
infections, nephrolithiasis or acute nephritis.  He had not 
been hospitalized for urinary tract disease.  He was not 
involved in any catheterization programs or dilations.  He 
was not on any specific diet or medical therapy.  He had not 
had any other trauma or surgery affecting the penis or 
testicles.  The veteran's blood pressure at the time of the 
exam was 130/78.  His heart had a regular rate and rhythm.  
There were no residuals and no specific genitourinary disease 
was noted.  There was no testicle atrophy noted.  Sensation 
was noted as 5/5.  The veteran's diagnostic and clinical 
tests were within normal limits.  Diagnosis was prostatic 
adenocarcinoma , with a Gleason score of 6, status-post seed 
implant.  The examiner commented that the veteran was doing 
well clinically with no evidence of extraprostatic 
metastases.  The examiner commented that the veteran's 
impotence was the only residual of his cancer.  

In an October 2002 rating decision, the RO reduced the 
veteran's 100 percent rating for his service-connected 
prostate cancer to 40 percent, effective January 1, 2003.  
The RO assigned the 40 percent rating under Diagnostic Code 
7527 for voiding dysfunction.  

The veteran submitted private medical records from Drs. D.G. 
and E.K. from 2003 and 2004.  In a January 2004 treatment 
record, the veteran admitted to nocturia 4-5 times.  He 
sometimes had some intermittency, but no hesitancy.  There 
was no evidence of any hepatosplenomegaly.  His bladder was 
not distended.  There was no evidence of any palpable 
abdominal masses.  The veteran's rectal examination revealed 
a 1+ enlarged prostate without evidence of induration.  The 
veteran continued on Flomax.  He was not on any blood 
pressure medications, and the physician told him since he was 
tolerating the Flomax well, he would not recommend any 
changes at this point in time.  

VA Medical Center treatment records were submitted from 2003 
to 2004.  When the veteran was seen in December 2003, the 
examiner noted that the veteran continued to use Flomax as it 
had greatly helped him with his urinary symptomatology.  The 
veteran stated that he was doing well.  He denied weight 
loss, bone pain, loss of energy, loss of appetite, fevers, 
chills, nausea, vomiting, diarrhea, or urinary tract 
infection.  His urinary symptoms in the clinic were that he 
had frequency every 1-2 hours.  He had occasional urgency.  
He had nocturia 5-6 times per evening.  He denied dysuria, 
hematuria, hesitancy, and intermittency.  He stated that he 
had a slow stream and felt as though he emptied well.  He 
stated that his pre-brachytherapy urinary symptoms were not 
bothersome.  His symptoms had occurred after his procedure.  

When the veteran was seen in June 2004, he denied bone pain, 
weight loss, fatigue, malaise, loss of energy, or loss of 
appetite.  The veteran's urinary frequency was every 1-2 
hours.  He had occasional urgency, and nocturia 5-6 times.  
He denied dysuria, hematuria, hesitancy, and intermittency.  
He stated that his flow was slow to moderate.  He felt as 
though he emptied well.  He was currently managed with 
Terazosin.  He was in no apparent distress.  His abdomen was 
benign.  At the uroflow examination, the veteran had 
obstructive symptomatology.  The veteran stated that he did 
not wish to pursue aggressive intervention as he was 
satisfied with his urinary symptoms.  

At a June 2004 VA examination, the examiner noted that the 
veteran underwent a brachytherapy in November 2000, and had 
been seen in the urology clinic at the Madison VA Medical 
Center with no findings of recurrent prostate cancer.  It was 
noted that the veteran's PSA was less than 0.1  The examiner 
commented that the veteran urinated about 8-10 times during 
the day, about 5-6 times at night.  The veteran noted that 
this had resulted in his wife moving out of the bedroom and 
his sleep was not as refreshing because of the nocturia.  He 
did not wear any incontinence pads, but had had daily small 
amounts of urinary leakage related to either post-void 
dribbling or to urgency when he could not get to the bathroom 
fast enough.  He also had a decrease in urinary stream which 
was treated with flomax.  He had had no problems with sexual 
function prior to treatment, but since treatment, he had not 
had any sexual function.  He had tried Viagra with no 
results.  Assessment was residual urinary problems and 
erectile dysfunction from prostate cancer therapy.  


Analysis

When reducing a veteran's disability evaluation, the RO must 
comply with the procedural requirements set forth in 38 
C.F.R. § 3.105(e).  Section 3.105(e) specifically provides 
that where a reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  The RO must then advise the 
veteran of the proposed rating and give the veteran 60 days 
to present additional evidence showing that compensation 
should be continued at the present evaluation level.  Unless 
otherwise provided in paragraph (i), if additional evidence 
is not received within the 60 day period, the RO is to take 
final action and the award is to be reduced or discontinued 
effective the last day of the month in a 60-day period from 
the date of notice to the beneficiary of the final rating 
action expires. 38 C.F.R. § 3.105(e) (2004).

Additionally, the advance written notice concerning the 
proposed reduction must inform the beneficiary that he has a 
right to a predetermination hearing provided that a request 
for such a hearing is received by VA within 30 days from the 
date of the notice. 38 C.F.R. § 3.105(i) (2004).  These 
procedures must be followed by VA before it issues any final 
rating action reducing the rating.  Brown v. Brown, 5 Vet. 
App. 413, 418 (1993).

In the present case, by rating decision dated in July 2002, 
the RO proposed to reduce the veteran's rating for residuals 
of prostate cancer from 100 percent to 0 percent.  This 
rating decision was mailed to the veteran by letter dated 
July 30, 2002, which explained his right for a hearing and 
that he had 60 days from the date of the letter to submit 
additional medical evidence that his rating should not be 
reduced.  The veteran responded in a letter dated August 17, 
2002, and discussed his voiding dysfunction.  

After review of the veteran's statement and the evidence of 
record, the RO took final rating action in October 2002, and 
reduced the veteran's disability rating to 40 percent 
(instead of the proposed 0 %), effective January 1, 2003.  
Consequently, the record establishes that the RO complied 
with all procedural requirements set forth in 38 C.F.R. § 
3.105(e) and (i).

Reexaminations disclosing improvement of a condition warrant 
a reduction in the evaluation assigned the condition. 38 
C.F.R. § 3.344(c) (2004).  Provisions (a) and (b) of 38 
C.F.R. § 3.344 must be applied in reduction cases involving 
an evaluation that continued at the same level for five years 
or more.  In this case, the veteran's 100 percent rating for 
residuals of prostate cancer was in effect for less than five 
years (from July 2001 to December 2002).  Hence, sections (a) 
and (b) are inapplicable.  

The veteran's disability was rated pursuant to the provisions 
of Diagnostic Code 7528, where a 100 percent evaluation is 
warranted when the evidence indicates malignant neoplasms of 
the genitourinary system.  A note to this code section states 
that if there have been no local reoccurrence or metastasis 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, then the 
disability is to be rated as voiding dysfunction or renal 
dysfunction, whichever is predominant. 38 C.F.R. § 4.115b, 
Diagnostic Code 7528, including Note (2004).  The veteran's 
claim was reduced to 40 percent and rated under the general 
rating formula for voiding dysfunction listed in 38 C.F.R. 
§ 4.115(a).  

The veteran's claim for restoration of his 100 percent rating 
must be denied.  Specifically, at the time the veteran's 
rating was reduced (January 1, 2003), the evidence did not 
show that the veteran's prostate cancer had recurred.  The 
veteran underwent surgery to treat his prostate cancer in 
November 2000, and at the veteran's April 2002 VA 
examination, the examiner commented that there was no 
evidence of extraprostatic metastases.  With no evidence of 
recurrence of the cancer, reduction of the 100 percent rating 
to 40 percent was appropriate.  Hence, the veteran's claim 
for restoration of his 100 percent rating must be denied.  

Regarding the veteran's claim for an increased rating, 
disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes (DCs) of the Schedule for 
Rating Disabilities. 38 U.S.C.A. § 1155, 38 C.F.R. Part 4 
(2004).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability. 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

Pursuant to Diagnostic Code 7528, when the evidence does not 
show reoccurrence of the cancer, the disability is to be 
rated as voiding dysfunction or renal dysfunction, whichever 
is predominant.  

For the period beginning January 1, 2003, when the veteran 
was assigned his 40 percent rating, the RO assigned the 
veteran a 40 percent evaluation under 38 C.F.R. § 4.115b, DC 
7527 (2004) for prostate cancer residuals.  DC 7527 provides 
that prostate gland injuries, infections, hypertrophy, and 
postoperative residuals are to be rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  Id.

Voiding dysfunction is rated on the basis of urine leakage, 
frequency, or obstructed voiding.  

For voiding dysfunction, the code instructs to rate as urine 
leakage, frequency, or obstructed voiding.  For urine 
leakage, a 40 percent rating is warranted when the wearing of 
absorbent materials is required which must be changed two to 
four times a day.  A 60 percent disability rating is 
warranted when the use of an appliance or wearing of 
absorbent materials is required which must be changed more 
than four times a day.  This is the highest rating available 
for "voiding dysfunction."  38 C.F.R. § 4.115a (2004).  
Specifically, at the veteran's June 2004 VA examination, he 
stated that he did not wear incontinence pads.  Accordingly, 
the veteran is not entitled to an increased rating when his 
disability is rated pursuant to "voiding dysfunction."

For urinary frequency, a 40 percent disability rating is 
warranted when there is either a daytime voiding interval 
that is less than one hour or an awakening to void five or 
more times per night.  This is the highest rating available 
for "urinary frequency."  38 C.F.R. § 4.115a (2004).  
Accordingly, the veteran is not entitled to a higher rating 
for urinary frequency.  

For obstructed voiding or urinary tract infections, the 
highest ratings assignable are 30 percent ratings.  C.F.R. § 
4.115a (2004).  Accordingly, the veteran is not entitled to a 
higher rating for obstructed voiding or urinary tract 
infections.  

For renal dysfunction, a 100 percent rating is assigned when 
the veteran requires regular dialysis, or he is precluded 
from more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 80mg%; 
or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.  An 80 percent rating is assigned when there 
is persistent edema and albuminuria with BUN 40 to 80mg%; or, 
creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  A 60 percent rating is assigned 
when there is constant albuminuria with some edema; or 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under Diagnostic Code 7101.  
38 C.F.R. § 4.115(a) (2004).  

The evidence does not show that the veteran meets any of the 
three criteria to warrant an increased rating to 60 percent 
for renal dysfunction.  At the veteran's April 2002 VA 
examination, the examiner specifically commented that the 
veteran had not had nephrolithiasis or acute nephritis.  For 
the veteran to have hypertension at least 40 percent 
disabling under DC 7101, the evidence would have to show that 
the veteran has diastolic pressure predominantly 120 or more.  
However, the evidence does not show this to be the case.  At 
the veteran's April 2002 VA examination, his diastolic 
pressure was 78.  Thus, the veteran is not entitled to a 
higher rating than 40 percent when his disability is rated 
for renal dysfunction.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against restoring the veteran's 100 
percent rating, and is also against increasing the veteran's 
claim from 40 percent.  Accordingly, the veteran's claim must 
be denied.   



ORDER

Restoration of a 100 percent rating for prostate cancer is 
denied. 

Entitlement to a increased rating from 40 percent for 
residuals of prostate cancer is denied.  




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


